Citation Nr: 9901048	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a claim submitted in May 1990, 
the veteran sought service connection for elevated liver 
enzymes claimed to be the result of exposure to Agent Orange.  
By a rating decision in February 1991, the RO denied 
entitlement to service connection for Hepatitis C, but 
deferred consideration of entitlement to service connection 
for elevated liver enzymes pending legislation regarding 
exposure to Agent Orange.  Then, in the March 1994 rating 
decision, the RO indicated that since the elevated enzymes 
were shown to be due to Hepatitis C, it considered the 
veterans claim to be based on Hepatitis C due to Agent 
Orange exposure.  The RO then found no new and material 
evidence to reopen the veterans claim.  The veteran 
initiated and completed an appeal to the Board.  The Board 
remanded the case to the RO in July 1998.  

Additional service medical records were located as a result 
of the July 1998 remand, and in December 1998 the RO 
determined that the additional service medical records 
received were new and material to reopen the veterans claim.  
However, the RO denied the claim on the merits finding that 
the veterans Hepatitis C was not related to his military 
service or any incident of service, including as the result 
of a blood transfusion or as a result of exposure to Agent 
Orange.

After reviewing the above procedural history, the Board 
believes that the issue properly in appellate status is 
entitlement to service connection for Hepatitis C on all 
available theories of recovery.  


FINDINGS OF FACT

1.  The veterans Hepatitis C was not manifested during his 
period of active military service or for many years 
thereafter. 

2.  The veterans Hepatitis C is not shown to be related to 
any blood transfusion during his period of active military 
service.   

3.  The veterans Hepatitis C is not shown to be due to 
exposure to Agent Orange during his period of active military 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated by the veterans 
period of active military service, nor may it be presumed to 
have been incurred in or aggravated by such military service.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alternatively asserts that he either contracted 
Hepatitis C as a result of a blood transfusion during surgery 
in service, or that his Hepatitis C is a result of exposure 
to Agency Orange during his service.  Under the particular 
circumstances of this case, the Board accepts the veterans 
lay averment regarding a blood transfusion during service for 
well-grounded purposes.  38 U.S.C.A. § 5107(a).  Further, 
given the particular nature of Hepatitis C and certain 
medical statements suggesting that Hepatitis C could result 
from a blood transfusion, the Board believes that competent 
evidence of a nexus to service has been presented for well-
grounded purposes.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  Moreover, if the Board assumes that the ROs 
approach to the veterans claim (finding a final 1991 rating 
decision) was correct, then the fact that the RO found new 
and material evidence to reopen the claim also leads to a 
finding that the veterans claim is well-grounded since that 
new and material evidence is, by its nature, sufficient to 
well-ground a claim.  Gobber v. Derwinski, 2 Vet.App. 470, 
472 (1992); Moray v. Brown, 5 Vet.App. 214 (1993).  

Having found the veterans claim to be well-grounded, the 
Board also finds that the duty to assist the veteran has been 
met.  38 U.S.C.A. § 5107(a).  In this regard, additional 
service medical records were obtained as a result of the July 
1998 remand and the veteran was afforded the opportunity to 
furnish additional evidence which might support his claim.  

Turning to the merits, the Board first notes that the law 
provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for certain diseases defined as chronic and 
manifested, generally to a degree of 10 percent or more, 
within a specified presumptive period after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153; 38 C.F.R. §§ 
3.303, 3.307, 3.309.  

After reviewing the record, the Board must conclude that 
Hepatitis C was not manifested during the veterans service 
or for many years thereafter.  Service medical records prior 
to the November 1969 appendectomy and thereafter are silent 
as to any complaint, finding, or abnormality of the liver.  
The veteran asserts that he had elevated liver enzymes as 
early as the mid-1970s, although Hepatitis C was not 
medically diagnosed until many years later.  The veteran was 
advised, both by the Boards July 1998 remand and by a letter 
from the RO issued in August 1998, that the veteran should 
submit any records proximate to service reflecting liver 
function abnormalities.  The veteran has not submitted or 
identified such records.  In sum, there is no evidence to 
support a finding that Hepatitis C was manifested during the 
veterans military service. 

One of the veterans contentions is that his Hepatitis C is 
the result of a blood transfusion during service.  The 
medical evidence of record, including the summary of VA 
hospitalization in August 1993 and the report of VA 
examination conducted in August 1997, suggests that Hepatitis 
C can be medically linked to use of blood transfusions.  
However, despite the veterans assertion that he received a 
blood transfusion during service, service medical records do 
not support such a finding.  The evidence does show that he 
was hospitalized in November 1969 through January 1970 at the 
Ryukyu Islands U.S. Army Hospital.  An appendectomy was 
performed.  The veterans appendix had perforated, and the 
veteran required treatment for generalized peritonitis.  
However, the service medical records, including the operative 
record, are silent as to blood transfusion or use of any 
blood product.  There is no evidence of laboratory evaluation 
of the veterans blood type or of crossmatching with any 
other blood for possible transfusion.  In fact, one surgical 
record is to the effect that the veteran suffered minimal 
blood loss.  While the veterans lay averment that he was 
given a blood transfusion may be accepted for well-grounded 
purposes, his assertion in this regard is simply not 
supported by the evidence of record.  The Board finds that 
the contemporaneous, detailed medical records documenting his 
inservice surgery should be afforded more weight than his 
statement made many years after the fact.  The Board notes 
that the summary of VA hospitalization in August 1993 states 
that the veteran has a long history of hepatitis C, 
presumably due to blood transfusions in the past with entry 
to the military.  However, that notation appears to be the 
result of history provided by the veteran rather than any 
actual documentation of such a transfusion.  In the absence 
of any notation in the service medical records  regarding use 
of blood or blood products, the preponderance of the evidence 
is against a finding that the veterans current Hepatitis C 
is linked to a blood transfusion in service.  

The veteran also contends that his Hepatitis C is due to 
Agent Orange exposure during service.  For purposes of this 
case, it should also be noted that certain diseases 
associated with exposure to certain herbicide agents will be 
considered to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service, in a veteran exposed to a herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  However, Hepatitis C is not a disease 
which has been identified as associated with exposure to 
herbicides.  38 C.F.R. § 3.309(e).  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the veteran has not submitted any medical evidence 
to support his belief that he incurred Hepatitis C as a 
result of exposure to Agent Orange.  The only medical 
evidence which specifically bears on that claim is the 
opinion of the examiner who conducted the August 1997 VA 
examination.  That examiner stated that he did not believe 
Hepatitis C could be linked to Agent Orange exposure.  This 
opinion contradicts the veterans assertion.  As Hepatitis C 
has not been defined as a disease which may be presumed 
connected to exposure to Agent Orange, and as there is no 
evidence (other than the veterans own assertions) of such 
causation as allowed under Combee, the Board must conclude 
that the preponderance of the evidence is against a finding 
that the veterans Hepatitis C resulted from exposure to 
Agent Orange during service. 

In reaching this decision, the Board has been mindful of the 
provisions of 38 U.S.C.A. § 5107(b).  However, the negative 
evidence is not in a state of equipoise with the positive 
evidence so as to otherwise provide a basis for favorable 
resolution of the veterans appeal.    


ORDER

As the preponderance of the evidence is against entitlement 
to service connection for Hepatitis C, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
